Citation Nr: 0410517	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of frozen 
feet. 

2.  Entitlement to an effective date prior to April 9, 1999 for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1944 to May 1946.

This appeal to the Board of Veterans Appeals (Board) arises from 
an August 2001 rating action that denied service connection for a 
low back disability, claimed as secondary to service-connected 
residuals of frozen feet.  A Notice of Disagreement (NOD) was 
received in September 2001, and a Statement of the Case (SOC) was 
issued in June 2002.   A Substantive Appeal was received in July 
2002.  

This appeal also arises from an August 2002 rating action that 
granted a TDIU from April 9, 1999.  A NOD with the effective date 
of the grant was received in August 2003, and a SOC was issued in 
January 2004.  A Substantive Appeal was received in February 2004.

In April 2004, a Board Deputy Vice-Chairman granted the veteran's 
representative's motion to advance this case on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2003).

For the reasons expressed below, the issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further action 
on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part of 
VA to notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the obligation of 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.  

Initially, the Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA notice 
and duty to assist provisions as they pertain to the claim for 
secondary service connection currently on appeal, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
The RO's notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103; see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that the 
VA may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  After providing the required 
notice, the RO should attempt to obtain any pertinent outstanding 
evidence for which the veteran provides sufficient information 
and, if necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  This should specifically include 
all medical records of treatment and evaluation for low back, hip, 
and foot disabilities by Leo M. Cass, M.D., P.C., 15 Dix Street, 
Winchester, Massachusetts 01890; James R. Lehrich, M.D., 
Massachusetts General Hospital, 15 Parkman Street, Suite WACC-828, 
Boston, Massachusetts 02114-3117; and Claus Hamann, M.D., 
Massachusetts General Hospital, Beacon Hill Senior Health. 

The Board also notes that the record reflects continuing treatment 
of the veteran for the disabilities at issue at the Boston, 
Massachusetts VA Medical Center (VAMC).  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all pertinent outstanding inpatient 
and outpatient medical records from the VAMC from March 2001 to 
the present time, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

In written argument dated in April 2004, the veteran's 
representative contended that the July 2001 VA orthopedic 
examination by QTC Medical Services was inadequate, in that the 
examiner failed to reconcile conflicting medical opinions 
regarding the etiology of the veteran's low back disability.  
Appellate review of the report of the July 2001 VA examination 
discloses that the examiner stated that he had no medical records 
to review pertaining to the veteran's low back disability and a 
possible relationship to his frozen feet.  Appellate review also 
discloses that the record contains a February 2001 statement from 
Dr. Cass, relating the veteran's low back disability to his 
residuals of frozen feet.

After associating with the claims file all outstanding pertinent 
medical records, the Board finds that the RO should arrange for 
the veteran to undergo a new VA orthopedic examination to obtain a 
medical opinion that includes a review of all pertinent medical 
evidence and reconciles conflicting medical evidence as to the 
relationship, if any, between the veteran's low back disability 
and his service-connected residuals of frozen feet, to include on 
the basis of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that 38 C.F.R. § 3.310(a) authorizes a grant 
of service connection not only for disability caused by a service-
connected disability, but for the extent of additional disability 
resulting from aggravation of a nonservice-connected disability by 
a service-connected one).  

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may well result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.   If the veteran does not report for the scheduled 
examination, the RO must obtain and associate with the claims file 
copy(ies) of any notice(s) of the date and time of the examination 
sent to him by the pertinent VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.    

As a final point, the Board notes that the record reflects that in 
August 2000, the veteran claimed service connection for a 
bilateral hip disability as secondary to his service-connected 
residuals of frozen feet.  In January 2002, the Board remanded 
this case to the RO to adjudicate this issue.  However, appellate 
review discloses that this issue has still not been adjudicated by 
the RO.  The Board finds that such adjudication must be 
accomplished prior to an appellate decision on the pending TDIU 
claim, inasmuch as the effective date of any new grant of service 
connection could have a bearing on the effective date of the grant 
of a TDIU.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202.  Hence, if the claim for secondary 
service connection for left hip disability is denied, the RO must 
provide notice to the appellant, and give him the opportunity to 
perfect an appeal as to that issue. 

Accordingly, these matters are hereby REMANDED to the RO via the 
AMC for the following actions:

1.  The RO should obtain from the Boston VAMC to furnish copies of 
all records of inpatient and outpatient treatment and evaluation 
of the veteran for all disabilities affecting the low back, hips, 
and feet from March 2001 to the present time.  In requesting these 
records, the RO should follow the current procedures of 38 C.F.R. 
§ 3.159(c) as regards requesting records from Federal facilities.  
All records/responses received should be associated with the 
claims file.

2.  The RO should furnish to the veteran and his representative a 
letter providing notification of the VCAA and the duties to notify 
and assist imposed thereby, specifically as regards the claim for 
secondary service connection currently on appeal.  The letter 
should include a summary of the evidence currently of record (as 
well as that requested, but not yet received) that is pertinent to 
the claim, and specific notice as to the type of evidence 
necessary to substantiate it.  

The RO should specifically seek written authorization to enable it 
to obtain copies of all medical records of treatment and 
evaluation for all disabilities affecting the low back, hip, and 
feet by Leo M. Cass, M.D., P.C.,    15 Dix Street, Winchester, 
Massachusetts 01890;   James R. Lehrich, M.D., Massachusetts 
General Hospital, 15 Parkman Street, Suite WACC-828, Boston, 
Massachusetts 02114-3117; and Claus Hamann, M.D., Massachusetts 
General Hospital, Beacon Hill Senior Health. 
  
To ensure that the duty to notify the claimant what evidence will 
be obtained by whom is met, the RO's letter should include a 
request that he provide sufficient information and, if necessary, 
authorization to enable the VA to obtain any medical records 
pertaining to evaluation or treatment for disabilities affecting 
the low back, hip, and feet that are not currently of record.  

The RO should also invite the veteran to submit all pertinent 
evidence in his possession, and explain the type of evidence that 
is his ultimate responsibility to submit.  The RO's letter must 
also clearly explain to the veteran that he has a full one-year 
period for response (although VA may adjudicate the claim during 
the one-year period).  

3.  If the veteran responds, the RO should assist him in obtaining 
any additional evidence identified by following the current 
procedures set forth in 38 C.F.R.  § 3.159.  All records/responses 
received should be associated with the claims file.  If any 
records sought are not obtained, the RO should notify the 
appellant and his representative of the records that were not 
obtained, explain the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or responses have been 
associated with the claims file, the RO should arrange for the 
veteran to undergo VA orthopedic examination of his low back.  The 
entire claims file must be made available to the physician 
designated to examine the veteran, and the examination report 
should include discussion of his documented medical history and 
assertions.  All indicated tests and studies (to include X-rays) 
should be accomplished, and all clinical findings should be 
reported in detail and correlated to a specific diagnosis.  If any 
consultation is needed to answer any of the questions posed (e.g., 
a neurological examination), such should be accomplished, and the 
report of any such consultation should be furnished to the 
orthopedic examiner prior to the completion of his report.  

The physician should render an opinion, consistent with sound 
medical judgment, as whether it is at least as likely as not 
(i.e., there is at least a 50 percent probability) that any 
currently-diagnosed low back disability (a) is medically related 
to injury or disease during active military service, or (b) was 
caused or is aggravated by the service-connected residuals of 
frozen feet.  If aggravation of any low back disability by the 
service-connected residuals of frozen feet is found, the physician 
should attempt to quantify the extent of additional disability 
resulting from the aggravation.  In reaching his conclusions, the 
examiner should specifically consider the February 2001 medical 
statements of Drs. Cass and Lehrich.    

All examination findings, together with the complete rationale for 
the comments and opinions expressed, should be set forth in a 
printed (typewritten) report.

5.  If the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file copy(ies) of 
all notice(s) of the date and time of the examination sent to him 
by the VA medical facility at which it was to have been conducted. 

6.  To help avoid future remand, the RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.         

8.  After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
adjudicate the claim for service connection for a bilateral hip 
disability as secondary to the service-connected residuals of 
frozen feet.  If the claim is denied, the RO should furnish the 
veteran notice of the denial and of his appellate rights.  The 
veteran and his representative are hereby reminded that to obtain 
appellate review of any issue not currently in appellate statute, 
and timely appeal must be perfected.  Although the RO should not 
return the claims file to the Board until a timely appeal is 
perfected, or the time period for doing so expires, if the veteran 
wishes to appeal any denial of secondary service connection for 
right hip disability, he should perfect an appeal as soon as 
possible to avoid any unnecessary delays associated with his 
appeal.

9.  The RO should also readjudicate the claims for service 
connection for a low back disability as secondary to the service-
connected residuals of frozen feet, and for an effective date 
prior to April 9, 1999 for the grant of a TDIU on appeal in light 
of all pertinent evidence and legal authority.  

10.  If either of the claims currently in appellate status  
remains denied, the RO must furnish the veteran and his 
representative an appropriate Supplemental SOC that includes clear 
reasons and bases for its determinations, and affords them the 
appropriate time period for response before the claims file is 
returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether any benefit requested should be 
granted or denied.  The veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  In addition, the VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



